                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                             CLEVELAND DIVISION

  In re:                                        Case No. 19-17814-AIH

           JAYSON T. ROGERS                     Chapter 7

                                                Judge Arthur I. Harris
                   Debtor(s)



           TRUSTEE’S WITHDRAWAL OF REPORT OF NO DISTRIBUTION

           Now comes Kari B. Coniglio, the duly appointed Trustee of the above named

  Debtor’s estate, and hereby withdraws the Report of No Distribution filed on June 5,

  2020 (Docket No. 25) as she has been advised of a newly discovered asset.

           WHEREFORE, the Report of No Distribution filed on June 5, 2020 (Docket No.

  25) is hereby withdrawn.

                                              Respectfully submitted,

                                              /s/ Kari B. Coniglio
                                              Kari B. Coniglio (0081463)
                                              Chapter 7 Trustee
                                              200 Public Square, Suite 1400
                                              Cleveland, OH 44114
                                              Tel (216) 479-6167
                                              Fax (216) 937-3766
                                              kbconiglio@vorys.com




19-17814-aih    Doc 30    FILED 08/18/20     ENTERED 08/18/20 15:41:37        Page 1 of 2
                                  CERTIFICATE OF SERVICE

  I hereby certify that on August 18, 2020 a copy of the foregoing was served via ECF
  upon:

        Craig W. Relman, Esq., Attorney for TCF National Bank at crelman@aol.com
        David M. Benson, Attorney for Debtor at David@DavidBensonLaw.com
        David T. Brady, Attorney for Finch Investment Group, LLC at dbrady@sandhu-
         law.com
        Jordan N. Hopkins, Bankruptcy Portfolio Manager for Stearns Bank N.A. at
         Jordan.Hopkins@stearnsbank.com
        Maria D. Giannirakis, Office of the U.S. Trustee at
         maria.d.giannirakis@usdoj.gov
        Robert B. Trattner, Attorney for PNC Bank, National Association at
         rtrattner@ttnmlaw.com
        Seth Greenhill, Attorney for PNC Bank, National Association at
         Seth.Greenhill@padgettlawgroup.com
        United States Trustee, at (Registered address)@usdoj.gov


  and via regular U.S. mail to:

  Jayson T. Rogers, Debtor
  20041 Fairmount Blvd.
  Shaker Heights, OH 44118



                                              /s/ Kari B. Coniglio
                                              Kari B. Coniglio (0081463)
                                              Chapter 7 Trustee




19-17814-aih    Doc 30     FILED 08/18/20     ENTERED 08/18/20 15:41:37          Page 2 of 2
